          Case 1:20-cr-00004-ER Document 40 Filed 12/10/20 Page 1 of 2




December 8, 2020
                                                                     X
By ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York                              12/10/2020
40 Foley Square
New York, NY 10007

       Re:    United States v. Doran Santiago Ramos
              20-CR-4 (ER)

Dear Judge Ramos:

       I write to respectfully request that the Court modify Mr. Doran Santiago Ramos’s bail
conditions to remove the condition of electronic monitoring, and permit Mr. Ramos to travel
domestically for the Christmas and New Years holidays with advance permission from Pretrial
services. Pretrial does not object to removing the condition of electronic monitoring.

        This Court placed Mr. Ramos on house arrest on March 19, 2020, followed by home
detention on May 22, 2020. Mr. Ramos’s bail conditions were most recently modified to permit
domestic travel strictly for work, with advance permission from Pretrial. According to Mr.
Ramos’s Pretrial services officers, Mr. Ramos has been compliant with the strict conditions of
his pretrial release. Since August 15, 2020, Mr. Ramos has been working with Clothes Minded
Group (CMG). CMG is a company based in the United Kingdom and the United States that
focuses on producing fashion focused events and connecting fashion brands to retail stores. He
has also been in close communication with Pretrial about medical appointments to address
underlying health issues previously discussed with the Court. Removing the condition of
electronic monitoring after nearly nine months of compliance will allow Mr. Ramos to 1) attend
future medical appointments without the complication of applying for removal each time; 2) visit
with his family during the holiday season without the stigma of an ankle bracelet; and 3) meet
new clients when permitted without immediately signaling his involvement in the criminal
justice system.

        Mr. Ramos also requests modification of his bail to allow for temporary domestic holiday
travel with the advance consent of Pretrial services. Currently, Mr. Ramos is only permitted to
travel domestically outside of New York for work. Mr. Ramos would submit a schedule for
          Case 1:20-cr-00004-ER Document 40 Filed 12/10/20 Page 2 of 2




holiday related travel and information on lodging and travel arrangements in advance to Pretrial
services.

      Mr. Ramos’s Pretrial officers, Mohammed Ahmed and John Moscato, do not object to
removing the condition of ankle monitoring.


                                             Respectfully submitted,


                                             ___/s/______________
                                             Zawadi Baharanyi
                                             Assistant Federal Defender
                                             212-417-8735


cc:    Brett Kalikow
       Assistant United States Attorney
       (by ECF)
